FROST, -T.
Heard on defendant’s mo-
lion for new trial after verdict foi plaintiff in the sum of $150.
This ease was tried with seven other cases, numihered, respectively, S1645, 81647, 81648, 81649, S1650, 81651 and 81652. Suit was brought to recover for loss of wife’s services and for her medical expenses resulting from an accident to her on August 31, 1929. For discussion of liability, &c., see rescripts on file in No. 81652, No. 81649 and No. S1645.
The evidence justifies the verdict and therefore the motion for new trial is denied.